Title: From George Washington to John Hancock, 5 February 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris town 5th Feby 1777

I am honored with yours of the 24 January with sundry Resolves of Congress and a petition of Monsr Pellisiers inclosed. I am not the proper [person] to refer the Petition to as I am no judge of his merit as an Engineer, having never had an opportunity of seeing any of his performances. At any rate I do not see the necessity of appointing him or any other person principal Engineer at Ticonderoga, for that would exclude any other, tho’ of superior Abilities from being sent there. Besides as a Corps of Engineers will in all probability be soon established, Monsr Pellisier’s Rank can then be settled with more propriety.
I forgot to mention in any of my former Letters that I had appointed Capt. Nathaniel Guest of Virginia to the command of a Regiment to be raised upon the Frontiers of Virginia & Carolina, and I have directed him if possible to bring a Company or two of Cherokee Indians. If they can be procured, they will answer two valuable purposes, one as excellent Scouts, the other, that they will be in fact Hostages, and will secure the good behaviour of their Nation.
Major Bland, commandant of the Virginia Horse, has desired to know whether there is not a necessity of giving a Bounty and reinlisting his Regiment as continental Troops. They were inlisted to serve in the Colony, and the Men were with some difficulty prevailed upon to march hither, but the Major thinks they would be intirely reconciled upon receiving the Bounty.
I recd a letter from Mr Chase desiring I would appoint proper persons to make enquiry into and take depositions concerning the Behaviour

of the British and Foreign Troops in Jersey. This would be an endless task, as their line of march is marked with devastation, and is a thing of such public notoriety, that it demands no further proof. I remonstrated with Genl Howe upon the treatment of our wounded at princetown, you will see by the inclosed letter from him, that he disavows and detests the proceeding. But I fear that too much encouragement is given to such barbarous Behaviour by the British Officers, for in a late Skirmish in which Sr William Erskine commanded, Lieut. Kelly of the 5th Virginia Regiment was slightly wounded in the thigh, but before he could get off the feild, he was overtaken and murthered in a most cruel manner. General Stephen informed me that he would write to Sir William and inform him, that unless such practices were put a stop to, our Soldiers would not be restrained from making Retaliation.
By a letter from Genl Heath of the 30th last month, I find that he had decamped from the Neighbourhood of Kingsbridge and removed back towards the white plains. His reasons, for so doing, were that the Troops could not stand the inclemency of the Weather, and that he feared the Troops expected from Rhode Island would land upon his Back. I have however directed him to leave a Body of light Troops under an active Officer in order to harrass their foraging Parties and to cover our own, who are to remove as much of the forage from West Chester County as they can. And after leaving as many men as will secure the passes in the Highlands, the remainder are to be sent over here to join me, for I am apprehensive that the Enemy are reinforcing themselves at Brunswic.
I shall tomorrow send out parties from every quarter to remove all the Waggons, Horses, Cattle and Sheep, or as many as possible, from the neighbourhood of the Enemy’s lines. They are to attend particularly to the Horses, for if we can reduce those that they at present have, and can hinder them from getting fresh ones from the adjacent Country, it will be impossible for them to move their Artillery and Waggons forward, should they incline to make another push towards Philada.
I observe by your last Resolves that the Militia of Baltimore Harford and Cecil Counties in Maryland are ordered out and to march this way. Let me intreat you to suffer none to go forward to Philada but what are equipped with Arms Accoutrements & Blankets, they hurt the service much by taking those things, only for a short time, from the continental Troops, many of whom would otherwise be enabled to take the Feild.
The Secretary of the Board of War has transmitted me extracts of Genl Schuyler’s letters, in which he calls pressingly for some General

Officers to be sent to his Assistance. This will shew you the necessity of immediately making the promotions recommended in mine of the 22d January. For at present, I cannot spare a General Officer from this quarter without injuring the Service.
Nothing of consequence has happened since I wrote to you last, except a Skirmish on the 1st of this month five or six miles from Brunswic landing, between our advanced parties about seven hundred in the whole, and upwards of two thousand of the Enemy under Sir William Erskine. The Heat of the engagement was between Colo. Scott of the 5th Virginia Regiment, who with about one hundred Men, beat back two hundred of the British Grenadiers. Several other Officers behaved with great spirit, but there is some reason to suspect that Colo. Andrew Ward who commanded our main Body, did not behave altogether as he ought.
I have ordered a Court upon him, that the Matter may be fairly canvassed, and that he may stand condemned or acquitted by the Evidence of those who were present. Colo. Buckner of the 6th Virginia Regiment who was under Arrest upon a charge of cowardice, broke his parole, and went over to Bucks County, I suppose with an intent to make his Escape, but I dispatched a Troop of light Horse after him, who brought him back yesterday, and he is to take his tryal on Friday.
The small pox has made such Head in every Quarter that I find it impossible to keep it from spreading thro’ the whole Army in the natural way. I have therefore determined, not only to innoculate all the Troops now here, that have not had it, but shall order Docr Shippen to innoculate the Recuits as fast as they come in to Philadelphia. They will lose no time, because they will go thro’ the disorder while their cloathing Arms and accoutrements are getting ready.
From the first institution of civil Government, it has been the national policy of every precedent State to endeavour to engage its Members to the discharge of their public duty by the obligation of some Oath; its force and happy influence has been felt in too many instances to need any Arguments to support the Policy, or prove its utility—I have often thought the States have been too negligent in this particular and am more fully convinced of it from the Effect Genl Howe’s excursion has produced in New Jersey. An oath is the only substitute that can be adopted to supply the defect of principle. By our inattention to this Article we lose a considerable Cement to our own Force, and give the Enemy an opportunity to make the first tender of the oath of allegiance to the King. Its baneful influence is but too severely felt at this time. The People generally confess they were compelled to take protection and subscribe the declaration, yet it furnishes many with Arguments to refuse taking any active part; and further they alledge themselves

bound to a neutrality at least. Many conscientious People who were well wishers to the Cause had they been bound to the States by an Oath, would have suffered any Punishment rather than have taken the Oath of Allegiance to the King, and are now lost to our Interest, for want of this necessary tie. Notwithstanding the Obligation of the Association, they do not conceive it to have the same effect of an Oath. The more united the Inhabitants appear, the greater Difficulty Howe will have in reconciling them to regal Government, and consequently the less hope of conquering them. For these Reasons and many more that might be urged, I should strongly recommend every State to fix upon some Oath or Affirmation of Allegiance to be tendered to all the Inhabitants without exception, and to out law those that refuse it. I have the Honor to be with the greatest Respect Sir Your most obt Servt

Go: Washington

